Citation Nr: 1412906	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-35 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the Regional Office (RO) in Waco, Texas.  It was remanded by the Board for additional development in November 2013, and has now been returned to the Board.


FINDINGS OF FACT

1.  The in-service right knee abrasion was acute and resolved.

A chronic right knee disorder was not manifest during service and arthritis was not manifest within one year of separation.  Right knee pathology is unrelated to service.

3.  Right knee pathology is unrelated (causation or aggravation) to a service connected disease or injury.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303, 3.3037, 3.309 (2013)

2.  A right knee disability is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by an October 2009 letter that informed the Veteran of how VA could help him obtain evidence in support of his claim, what the criteria were for service connection, and how VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, private treatment records (including records in a Social Security Administration disability file), and the written contentions of the Veteran. Treatment records are in both paper and electronic form.  Multiple VA opinions were obtained concerning the etiology of the Veteran's right knee condition.  Taken together, they provide sufficient information to enable the Board to make an informed decision about the Veteran's claim.  The Board acknowledges that in its November 2011 remand it instructed the examiner to consider a specific January 2011 x-ray report, and the examiner indicated that he was unable to locate the referenced report.  However, he accepted the Board's description of the content of the report and was able to state an opinion premised on the report's existence.  Therefore, the Veteran is not prejudiced by the examiner's failure to read an actual copy of the report.  The Board finds that the examiner's opinion, premised on the existence of the report, adequately complies with the remand instructions.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

The Veteran contends that either his right knee disorder is due to service or that overuse of his right knee as a result of his service connected left knee disability caused him to develop or worsen right knee problems.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

In this case, service treatment records show that the Veteran fell and sustained an abrasion to his right knee in 1981, but there was no continuing treatment for the right knee thereafter and no indication of a chronic right knee condition.  The Veteran's October 1982 discharge physical examination indicated normal lower extremities.

VA and private treatment records show that the Veteran had a cardiac catheterization around March 2010 after which he noticed his right knee giving way.  He had pain in the hip and inguinal area with weakness to the right leg.  There was a history of deep vein thrombosis in the right lower extremity in spring 2010.  Thereafter, the Veteran had continuing complaints of right knee pain, weakness, and buckling.  He underwent physical therapy and was given a brace for the right knee.  Diagnosis was deep vein thrombosis, right knee.  Imaging studies were, for the most part, normal.   However, one January 2011 private x-ray report showed mild degenerative changes with spurring of the tibial spines and joint space narrowing medially and laterally, with no acute fracture of joint effusion.  Subsequent March 2011 x-ray and May or June 2011 CT scan were normal.

The Veteran was examined by VA in June 2012.  Diagnoses for the right knee were an abrasion diagnosed in September 1981 and a deep vein thrombosis diagnosed in April 2010.  At that time, the Veteran reported longstanding problems with his right knee, but about a year ago he started to experience buckling and giving way of the right knee.  He also had constant knee pain.  There was a slight limitation of flexion of the right knee on range of motion testing.  Strength and stability were normal.  The examiner noted the CT scan showing a normal right knee in May or June 2011 and the x-ray in March 2011 showing no significant abnormality.  The examiner opined that it was less likely than not that the right knee disorder was related to the service connected left knee disability.  The rationale was that the Veteran's diagnosed right knee condition was unrelated to the left knee.  The examiner noted the history of deep vein thrombosis in the right knee which was said to prevent the Veteran from walking distances in June 2010. He also noted that the Veteran had previously been told by a doctor that his right knee problem was not orthopedic, but could be related to nerve pinching or multiple sclerosis.

In September 2012 a supplementary opinion was obtained.  At that time, the examiner opined that the Veteran's right knee disorder was less likely than not caused by an in service injury, event, or illness.  The examiner related that the Veteran sustained an abrasion in 1981 which had healed and there were no apparent significant sequelae from this injury except a well healed linear scar 1cm in the lateral aspect of the knee.  Most recent x-ray and CT scan did not show any pathological condition.

Another supplementary opinion was obtained in January 2014.  The examiner again noted that there was no residual impairment from the abrasion/laceration of the right knee in service.  The examiner indicated that he reviewed the Veteran's Social Security records and did not find the January 2011 x-ray report indicating mild degenerative changes.  However, even accepting that report was there, the Veteran had two exams after that with normal findings.  The examiner noted that x-ray interpretations can vary among radiologists.  He suggested that the degenerative changes seen in January 2011 may have been so mild that they were considered insignificant by the radiologist who read the March 2011 x-ray, and this was further confirmed by the subsequent CT showing a normal knee.  The examiner further noted that VA treatment records also did not support a finding of any right knee disability.  Further, there was no aggravation because the claimed condition did not exist.

The evidence does not show that it is at least as likely as not that the Veteran has a right knee disorder that is related (causation or aggravation) to his service or a service connected disease or injury.  A VA examiner opined that there are no residuals to the in service right knee abrasion other than a small scar, which was confirmed by x-ray in March 2011 and CT scan in May/June 2011.  While the Veteran believes that his right knee condition was caused or aggravated by his altered gait due to his left knee disability, no orthopedic problem with the right knee was diagnosed.  While there was one private evaluation showing mild degenerative changes, subsequent x-ray and CT scan showed a normal right knee.  Treatment records do not support the existence of an orthopedic problem with the right knee.  Right knee symptoms are documented since the episodes of deep vein thrombosis which occurred in 2010 and caused difficulty walking at the time.  The VA examiner opined that this was unrelated to the left knee.  While the Veteran may believe that his left knee disability caused him to have problems with his right knee, the opinion of the VA examiner, which is based on specialized medical knowledge, a physical examination, and records review, is more probative than the lay opinion of the Veteran.

In sum, a chronic right knee disorder was not manifest during service or within one year of separation.  Nothing in the service records reflects that arthritis was "noted" or diagnosed during service.  Furthermore, there is no probative evidence that there were characteristic manifestations of arthritis during service.  Therefore, the provisions of 38 C.F.R. § 3.303(b) are not applicable.  Lastly, there is no probative evidence of any relationship between the right knee disability and a service connected disease or injury.  

The benefit of the doubt was considered.  However, the weight of the evidence is against the Veteran's claim.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


